Court of Appeals, State of Michigan

                                              ORDER
                                                                          David H. Sawyer
In re Phelps, Minors
                                                                            Presiding Judge
Docket No.    332762
                                                                          Jane E. Markey
LC No.         13-052802-NA
                                                                          Colleen A. O'Brien

                                                                            Judges



                The Court orders that the October 10, 20 16 opinion is hereby AMENDED to correct a
clerical error. The opinion is corrected to read November I 0, 2016 as the date of the opinion.

              In all other respects, the opinion remains unchanged.




                        A true copy entered and certified by Jerome W . Zimmer Jr., Chief Clerk, on




                               NOV 1 8 2016
                                       Date